Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As for claim 1, it is unclear as to the limitation “the plurality of ribs have a portion in which a height on an outer side in a rotational 10direction centered at the rotation axis is lower than that on an inner side in the rotational direction.”  First, is “portion” referring to a certain part of all the ribs or a particular rib?  Second, is “a height on an outer side” referring to the height of a rib on an outer side?  Similarly, is “that on an inner side” referring to the height of a rib on an inner side?  Claim 2 (examiner interprets as referring to fig. 5) resolves the issues above.  Claims 3-5 depend from claim 2.  See, in the center portion, the smaller height of an outer rib (33a or 33e) vs the larger height of an inner rib (33b, 33c or 33d).
As for claim 6 (examiner interprets as referring to fig. 10), similar issues occur with “portion” and “a height on the outer side in the rotational direction is lower than that on the inner side of the rotational direction.”  This can be clarified by modifying as “a portion in which a height of a rib on the outer side in the rotational direction is lower than that of the same rib on the inner side of the rotational direction.”  See larger height of any rib on the inner side.

Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 (as amended) would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior arts of record teaches, inter alia, 
wherein the plurality of ribs are formed along a direction in which the rotation axis extends, 15and among the plurality of ribs, a rib on the outer side in the rotational direction has a portion whose height is lower than that of a rib on the inner side in the rotational direction, of claim 2 (fig. 5); and 
wherein the plurality of ribs are formed along a direction orthogonal to the rotation axis, and the ribs have a portion in which a height of a rib on the outer side in the rotational direction is lower than that of the same rib on the inner side of the rotational direction, of claim 6 (fig. 10).
Taniguchi (US 2018/0348619) teaches a display device having a housing, a video generator, and a mirror. The mirror has a mirror body and a supported portion. The mirror body has a plate shape. The supported portion is provided at at least one end portion in a first direction of the mirror body, and is supported by the housing to be rotatable around a rotating axis along the first direction. The mirror body has a first portion and a second portion. The first portion is located at a position overlapping the supported portion in a second direction crossing a thickness direction and the first direction of the mirror body. The second portion is located at a position different from the supported portion in the second direction. Rigidity per unit width of the first portion in the second direction is greater than rigidity per unit width of the second portion in the second direction.  In particular, Taniguchi teaches mirror body with a thicker center portion and a thinner edge portion (fig. 6), a central rib along the rotation axis (fig. 7), and annular peripheral rib (fig. 11).  Taniguchi does not teach nor suggest above rib structures as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684. The examiner can normally be reached Mon-Fri 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM V SHENG/               Primary Examiner, Art Unit 2628